USCA4 Appeal: 22-6138      Doc: 5         Filed: 07/26/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6138


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        VENTURA GARCIA, a/k/a Chili,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:01-cr-00052-MR-WCM-7)


        Submitted: July 21, 2022                                            Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Ventura Garcia, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6138     Doc: 5         Filed: 07/26/2022    Pg: 2 of 2




        PER CURIAM:

              Ventura Garcia appeals the district court’s order denying his motion to clarify the

        record. We have reviewed the record and find no reversible error. Accordingly, we affirm

        for the reasons stated by the district court. United States v. Garcia, No. 1:01-cr-00052-

        MR-WCM-7 (W.D.N.C. Jan. 19, 2022). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                    AFFIRMED




                                                   2